*1014Appeal from a judgment of Cayuga County Court (Fandrich, J.), entered March 19, 2002, convicting defendant upon his plea of guilty of burglary in the second degree (four counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of four counts of burglary in the second degree (Penal Law § 140.25 [2]). We reject the contention of defendant that he is entitled to specific performance of the plea agreement. Defendant does not contend that he detrimentally relied upon the original sentencing promise, and he was afforded the opportunity to withdraw his plea after County Court set forth its reasons for not imposing the agreed-upon sentence (see People v Schultz, 73 NY2d 757, 758 [1988]; People v Jones, 287 AD2d 741, 742 [2001], lv denied 97 NY2d 706 [2002]; People v Rooks, 262 AD2d 1073 [1999], lv denied 94 NY2d 828 [1999]; People v Miller, 221 AD2d 1002 [1995], lv denied 87 NY2d 1022 [1996]). The sentence is neither unduly harsh nor severe. Present—Pigott, Jr., P.J., Green, Scudder, Kehoe and Hayes, JJ.